Title: From Thomas Jefferson to Jones & Howell, 23 August 1805
From: Jefferson, Thomas
To: Jones & Howell


                  
                     Messrs. Jones & Howell 
                     
                     Monticello Aug. 23. 05
                  
                  Be pleased to send two tons of nailrod, assorted as I have usually required, by the first vessel to Richmond, to the care of Gibson & Jefferson to be forwarded to this place.
                  I am sorry to be obliged to make complaint to you. my manager desired me to do last spring or fall, but I let it go by in hopes the ground of his complaint was temporary. he sais that for a twelvemonth past there has been an extraordinary proportion of the short & flawy pieces of rod, which cannot be used at all: that there are bundles of half hundreds, in which there will be from 12. to 15. 1b of this kind of rod, & in none less than 5. or 6. 1b. which he observes to be much beyond the proportion formerly put into each bundle. of this matter I know nothing: but he is disinterested & a man of truth & discretion, & therefore to be credited. I have thought it due to you as well as myself to hand this complaint on to you, as your people might carry on this abuse to your prejudice & without your knolege.
                  Mr. Barnes will remit you, early next month, 253.33 D for the rod shipped the last of May.
                  the underwritten list of bar iron of the toughest quality is also desired to be sent with the rod.
                  Accept my salutations.
                  
                     Th: Jefferson 
                     
                  
                  
                     
                        
                           4.
                           Cwt of ¾ I. bars.
                        
                        
                           2.
                           Cwt of the large slit bars
                        
                        
                           2.
                           Cwt of the middle size
                        
                        
                           1.
                           Cwt of Deck-rod
                        
                        
                           
                               3.
                           
                           Cwt of common flat bars of the lightest size
                        
                        
                           12.
                           
                        
                     
                     
                     one mill spindle of 1¾ I. on the edge.
                  
               